UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             18 Cr. 225 (KPF)

JOEL ROSQUETTE,                                  SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On December 16, 2019, Defendant Joel Rosquette pleaded guilty to

Count One of Indictment 18 Cr. 225. (See Minute Entry for 12/16/2019; Dkt.

#28 (transcript of plea hearing)). At that time, the Court scheduled Mr.

Rosquette’s sentencing for April 22, 2020. Due to restrictions on access to the

Courthouse and on Courthouse operations due to the ongoing COVID-19

pandemic, which restrictions are well-documented on the Court’s website, the

sentencing is hereby ADJOURNED to July 28, 2020, at 3:00 p.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY. Defendant’s sentencing submission shall be due to the Court on

July 14, 2020; and the Government’s sentencing submission shall be due to

the Court on July 21, 2020.

      SO ORDERED.

Dated: April 6, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
